DETAILED ACTION
This office action is responsive to the above identified application filed 7/16/2019.  The application contains claims 1-10, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement with references submitted 10/16/2019, has been considered and entered into the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories 

STEP 1. Per Step 1 of the two-step analysis, the independent claims 1 and 6 fall within one of the statutory categories and in the therefrom dependent claims. Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to searching for objects and providing the ability to refine the search using different properties which is akin to Mental Process (see 2019 EPG), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
acquiring, in a computer, the 3D model comprised of two or more 3D objects; searching, in the computer, the two or more 3D objects based on an identified search parameter, wherein the identified search parameter specifies a property value for a property of the two or more 3D objects; displaying, on a display device via the computer, a list palette comprised of results of the searching, wherein the list palette comprises a list of each 3D object of the two or more 3D objects having the property value; selecting, in the computer, two or more of the 3D objects in the list palette; displaying, on the display device via the computer, a list of shared properties for the selected two or more objects; selecting, in the computer, one or more of the shared properties; and searching, in the computer, the two or more 3D objects in the model based on the selected shared properties. 
Acquiring a model and searching for objects with the model; determining the common attributes for two or more of the search results and using these attributes to conduct a new search is a mental process.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).
When taken the steps individually, these steps are 
acquiring, in a computer, searching, in the computer, displaying, on a display device via the computer, selecting, in the computer.
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
The additional elements recited in the claims beyond the abstract idea include 
at least one processor;
memory.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for searching or filtering results that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).
The dependent claims, when considered individually and as a whole, likewise do not provide "significantly more" than the abstract idea for similar reasons as the independent claim. For example claims 2-5 all are further generic functions of displaying format, filtering, determining data for display that is recited in a high-level of generality and amount to generally linking the abstract idea to a particular technology environment.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims _____ these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=kK4EdT1VF2w Published on March 30, 2012 [hereinafter D1] in view of Shakib et al. [US 2008/0005118 A1, hereinafter Shakib].

With regard to Claim 1,
	D1 teach a computer-implemented method for interacting with a three-dimensional (3D) model, comprising:
acquiring, in a computer, the 3D model comprised of two or more 3D objects (Time 1:51, the building is a 3d model comprised of multiple 3D objects);
searching, in the computer, the two or more 3D objects based on an identified search parameter, wherein the identified search parameter specifies a property value for a property of the two or more 3D objects (Time 1:03-1:51, selecting any item of the Selection tree will initiate a search that will return a list of 3D objects based on the selected search parameter shown in selection inspector window);
displaying, on a display device via the computer, a list palette comprised of results of the searching, wherein the list palette comprises a list of each 3D object of the two or more 3D objects having the property value (Time 1:03-1:51, selecting any item of the Selection tree will initiate a search that will return a list of 3D objects based on the selected search parameter shown in selection inspector window).
	D1 do not explicitly teach selecting, in the computer, two or more of the 3D objects in the list palette; displaying, on the display device via the computer, a list of shared properties for the selected two or more objects; selecting, in the computer, one or more of the shared properties; and searching, in the computer, the two or more 3D objects in the model based on the selected shared properties.
	Shakib teach searching, in the computer, the two or more objects based on an identified search parameter, wherein the identified search parameter specifies a property value for a property of the two or more objects (Fig. 4, 402, 404, Fig. 6, 602, [0033], user initiate a search for an object using the object property value “name”)
displaying, on a display device via the computer, a list palette comprised of results of the searching, wherein the list palette comprises a list of each object of the two or more objects having the property value (Fig. 4, 402, 404, Fig. 6, 610, [0033], user initiate a search for an object using the object property value “name” and the system display the results);
selecting, in the computer, two or more of the objects in the list palette (Fig. 4, 412, [0033], system select all the results for analysis); 
displaying, on the display device via the computer, a list of shared properties for the selected two or more objects (Fig. 4, 412, [0033], “user interface 600 offers the user the option of refining the search results for the query “Nissan Altima” according to year, price, color, and mileage. These options were previously derived by the search engine component 220 having analyzed the structure present in the search results. The search-refinement options 604 correspond to shared-structure elements of year, price, color, and mileage identified in the search results”, “search filters 608A-608D are based upon values associated with the identified shared-structure elements present in the search results”, system select all the results for analysis);
selecting, in the computer, one or more of the shared properties (Fig. 5, [0033], “search-refinement options 604 correspond to shared-structure elements of year, price, color, and mileage identified in the search results”, user select any of the search-refinement options); and
searching, in the computer, the two or more objects in the model based on the selected shared properties (Fig. 5, [0033], “search-refinement options 604 correspond to shared-structure elements of year, price, color, and mileage identified in the search results”, system refine the search based on the user selection).
D1 and Shakib are analogous art to the claimed invention because they are from a similar field of endeavor of searching and providing search results. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include the ability to identify and provide common filters to refine search results resulting in resolutions as disclosed by Shakib with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1 as described above to automatically provide search-refinement options based on structure present in a set of search results which will help the user to refine the search to the elements of interest specially in the presence of large data which will save the user time and effort (Shakib, [0005]-[0007]).

With regard to Claim 4,
	D1-Shakib teach the computer-implemented method of claim 1, wherein:
the selecting one or more shared properties narrows a scope of the search (Fig. 6, 606A-606D, user interact to select properties for narrowing search).

With regard to Claim 5,
	D1-Shakib teach the computer-implemented method of claim 1, wherein:
the selecting one or more shared properties comprising selecting all of the one or more shared properties (Fig. 6, 606A-606D, user select all the shared properties values (year, price, color, mileage) to narrow the search result); and
a scope of the searching is narrowed based on the selected shared properties (Fig. 6, 606A-606D, user interact with icons to select properties for narrowing search).

With regard to Claim 6,
Claim 6 is similar in scope to claim 1; therefore it is rejected under similar rationale. Shakib further teach a memory and processor ([0040])
With regard to Claim 9,
Claim 9 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 10,
Claim 10 is similar in scope to claim 5; therefore it is rejected under similar rationale.

Claims 2-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over https://www.youtube.com/watch?v=kK4EdT1VF2w Published on March 30, 2012 [hereinafter D1] in view of Shakib et al. [US 2008/0005118 A1, hereinafter Shakib] in view of Fong et al. [US 2011/0276920 A1, hereinafter Fong].

With regard to Claim 2,
	D1-Shakib teach the computer-implemented method of claim 1, selecting one or more shared properties (Fig. 6, 606A-606D).
	D1-Shakib do not explicitly teach a single click of an icon.
Fong teach the selecting one or more shared properties comprises a single click of an icon (Fig. 5A, 540, Fig. 5B, 542).
D1-Shakib and Fong are analogous art to the claimed invention because they are from a similar field of endeavor of searching and refining search results. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shakib to use icons that the user can select for filtering data resulting in resolutions as disclosed by Fong with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1-Shakib as described above to allow selecting data elements from a data source without requiring knowledge of a data selection language and/or familiarity with primary keys are desired which would allow users to select data from data sources in a simpler manner, facilitating greater accessibility to databases and more widespread use of database applications (Fong, [0005]).

 With regard to Claim 3,
	D1-Shakib teach the computer-implemented method of claim 1.
	D1-Shakib do not explicitly teach selecting one or more shared properties widens a scope of the search.
	Fong teach selecting one or more shared properties widens a scope of the search (Fig. 5A, 540, Fig. 5B, 542, excluding attributes from the search will widen the search scope).
D1-Shakib and Fong are analogous art to the claimed invention because they are from a similar field of endeavor of searching and refining search results. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify D1-Shakib to include the ability to widen search as disclosed by Fong with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify D1-Shakib as described above to provide a higher degree of flexibility by allowing the removal of unneeded filters that will widen the search scope in a simple and fast way that would save the user time and effort by removing the need to conduct new widen search.

With regard to Claim 7,
Claim 7 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 8,
Claim 8 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Claims 1, 4-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ramani et al.  [US 2004/0249809 A1, hereinafter Ramani] in view of Mau [AU 2014321165 B2].

With regard to Claim 1,
Ramani teach a computer-implemented method for interacting with a three-dimensional (3D) model, comprising:
acquiring, in a computer, the 3D model comprised of two or more 3D objects (Abstract, “Techniques are provided for searching on three dimensional (3D) objects across large, distributed repositories of 3D models. 3D shapes are created for input to a search system”);
searching, in the computer, the two or more 3D objects based on an identified search parameter, wherein the identified search parameter specifies a property value for a property of the two or more 3D objects ([0094], “user may want to assign more importance (or emphasis) to a specific feature or his/her main focus for search might be a local feature in the CAD model rather than the whole model itself”);
displaying, on a display device via the computer, a list palette comprised of results of the searching, wherein the list palette comprises a list of each 3D object of the two or more 3D objects having the property value (Fig. 10, search results displayed).
Ramani do not explicitly teach selecting, in the computer, two or more of the 3D objects in the list palette; displaying, on the display device via the computer, a list of shared properties for the selected two or more objects; selecting, in the computer, one or more of the shared properties; and searching, in the computer, the two or more 3D objects in the model based on the selected shared properties.
Mau teach searching, in the computer, two or more objects based on an identified search parameter, wherein the identified search parameter specifies a property value for a property of the two or more objects ([0041], “a) User uploads query image to a search engine; b) Search engine uses image recognition to identify visually similar matching images in a database”);
displaying, on a display device via the computer, a list palette comprised of results of the searching, wherein the list palette comprises a list of each object of the two or more objects having the property value ([0041], “c) User presented with matching image results”);
selecting, in the computer, two or more of the objects in the list palette ([0041], “d) User selects all or some of those matching image results as most relevant”); 
displaying, on the display device via the computer, a list of shared properties for the selected two or more objects (Fig. 13, [0041], “e) Search system pulls metadata of selected results to collate and rank the most relevant image tags; f) User presented with list of image tags”, [0082], “present a plurality of image tags associated with the at least one first reference image to the user”, [0138]);
selecting, in the computer, one or more of the shared properties ([0082], “determine at least one selected image tag in accordance with user input commands”); and
searching, in the computer, the two or more objects in the model based on the selected shared properties ([0041], “g) User presented with option to conduct combined image and text search based on one or more of the image tags”, [0082], “search the plurality of  reference images using the at least one selected image tag”).
Ramani and Mau are analogous art to the claimed invention because they are from a similar field of endeavor of searching and providing search results. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramani to include the ability to identify and provide common filters to refine search results resulting in resolutions as disclosed by Mau with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ramani as described above to automatically provide search-refinement options based on structure present in a set of search results which will help the user to refine the search to the elements of interest especially in the presence of large data which will save the user time and effort.

With regard to Claim 4,
Ramani-Mau teach the computer-implemented method of claim 1, wherein:
the selecting one or more shared properties narrows a scope of the search (Mau Fig. 13, 1302, “Add to Search”).

With regard to Claim 5,
Ramani-Mau teach the computer-implemented method of claim 1, wherein:
the selecting one or more shared properties comprising selecting all of the one or more shared properties (Fig. 13, 1302, user select all the “Add to Search” icons); and
a scope of the searching is narrowed based on the selected shared properties (Fig. 13, 1302, user select all the “Add to Search” icons to narrow search).

With regard to Claim 6,
Claim 6 is similar in scope to claim 1; therefore it is rejected under similar rationale. Shakib further teach a memory and processor ([0096])
With regard to Claim 9,
Claim 9 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 10,
Claim 10 is similar in scope to claim 5; therefore it is rejected under similar rationale.

Claims 2-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramani et al.  [US 2004/0249809 A1, hereinafter Ramani] in view of Mau [AU 2014321165 B2] in view of Fong et al. [US 2011/0276920 A1, hereinafter Fong].

With regard to Claim 2,
	Ramani-Mau teach the computer-implemented method of claim 1, selecting one or more shared properties (Fig. 13, 1302, “Add to Search”).
	Ramani-Mau do not explicitly teach a single click of an icon.
Fong teach the selecting one or more shared properties comprises a single click of an icon (Fig. 5A, 540, Fig. 5B, 542).
Ramani-Mau and Fong are analogous art to the claimed invention because they are from a similar field of endeavor of searching and refining search results. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramani-Mau to use icons that the user can select for filtering data resulting in resolutions as disclosed by Fong with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ramani-Mau as described above to allow selecting data elements from a data source without requiring knowledge of a data selection language and/or familiarity with primary keys are desired which would allow users to select data from data sources in a simpler manner, facilitating greater accessibility to databases and more widespread use of database applications (Fong, [0005]).

With regard to Claim 3,
	Ramani-Mau teach the computer-implemented method of claim 1.
	Ramani-Mau do not explicitly teach selecting one or more shared properties widens a scope of the search.
	Fong teach selecting one or more shared properties widens a scope of the search (Fig. 5A, 540, Fig. 5B, 542, excluding attributes from the search will widen the search scope).
Ramani-Mau and Fong are analogous art to the claimed invention because they are from a similar field of endeavor of searching and refining search results. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramani-Mau to include the ability to widen search as disclosed by Fong with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ramani-Mau as described above to provide a higher degree of flexibility by allowing the removal of unneeded filters that will widen the search scope in a simple and fast way that would save the user time and effort by removing the need to conduct new widen search.
With regard to Claim 7,
Claim 7 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 8,
Claim 8 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 8860717 issued to Zeiger et al. See at least Abstract, Fig. 3-4
US Patent Application Publication No. US 2012/0303660 A1 filed by Betzler et al. See at least Fig.1, Abstract “system and method enabling the search for a three-dimensional virtual world object across the universe of virtual worlds”, ¶12, ¶25, ¶36, “index in the present invention (“object index”) comprises information pertaining to all objects existing within the universe of virtual worlds”
US Patent Application Publication No. 20150186418 filed by Harp et al. See at least abstract, “server may receive a search query indicative of an object. The server may identify a 3D model from within a database of 3D object data models that corresponds to the object. The 3D model may be associated with information that pertains to the object”
US Patent Application Publication No. 20130091471 filed by Gutt et al. See at least Fig. 3-4

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142